tax exempt and government entities department of the treasury internal_revenue_service te_ge eo examination commerce mail stop dal dallas texas date october release number release date legend org organization name org address xx date address address person to contact identification_number contact phone number in reply refer to te_ge review staff dear as the result of our examination of your form_990 for the period ending december 20xx it was determined that your activities are those described in sec_501 c of the internal_revenue_code therefore we have modified your status from that of a veterans organization described under sec_501 c to that of a social_club described under sec_501 c of the code effective january 20xx you have agreed to this modification by signing form 6018-a your exemption under sec_501 c of the code is no longer in effect contributions are not deductible to organizations described under sec_501 c a sec_501 c organization is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status of the percent not more than percent of the gross_receipts may be derived from the use of the club facilities or services by the general_public income in excess of these limits may jeopardize your continued tax-exempt status you are required to file the form_990 if your oss receipts are normally more than dollar_figure if a return is required it must be filed by the day of the fifth month after the end of your annual_accounting_period a penalty of dollar_figurea day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figureor percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it please keep this letter as part of your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely yours nanette m downing director eo examinations department of the treasury internal_revenue_service te_ge eo examinations market street 19th floor philadelphia pa date form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed in lieu of letter if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication form 6018-a report of examination envelope sincerely nanette m downing director eo examinations in lieu of letter explanation of items tax identification_number schedule number or exhibit modification of status year period ended 2007xx form 886-a rev date name of taxpayer org legend org organization name xx date government's position sec_50 i c provides for the recognition of exemption from taxation for clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder whereas the veterans of andalusia serves as the home association for a qualified veterans'_organization described in sec_501 it was determined that the org does qualify for exemption as a social and recreation club under internal_revenue_code sec_50 i c conclusion whereas the organization no longer qualifies for exemption under sec_501 c but does qualify for exemption under sec_501 the organization consents to the proposed action effective january i 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
